Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 10/23/2020. 
Claims 1, 3-16, 18-30 are pending and presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-16, 18-30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 9-12, 16, 18-19, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. in view of Bang et al. (US 2019/0182815 A1), Bolotin et al. (US 2019/0044596 A1) and Kim et al. (US 9,985,705 B2). 

Regarding claims 1, 16, Raghavan discloses a method of performing beamforming training by an initiator device and a first apparatus, comprising: 
At least one processor (see fig. 3, discloses 316, 356); and 
At least one memory communicatively coupled with at least one processor (see fig. 3, 376, 360) and storing processor readable code that, when executed by the at least one processor, cause the first apparatus to:
configuring one or more slots assigned to a responder device of an time division duplex (TDD) schedule between the initiator device and the responder device for the beamforming training (see fig. 8, 802-808, discloses exchanging information including capability information to scan N transmit beams, see also fig. 6-7, describes that each direction is allocated within a slot, therefore scanning N transmit beams requires scanning N slots, par. 0067-0073); 
triggering an antenna sweep for one or more sectors of a beamforming antenna of the responder device during a first slot of the one or more slots assigned to the responder device (see fig. 8, 808, discloses scanning transmit beams, fig. 6-7, further discloses a scan period comprising direction scanning or antenna sweep, the sweep is based on exchange of capability information which is equivalent to trigger, par. 0067-0073); and 
receiving, from the responder device, an acknowledgement of the antenna sweep in a second slot of the one or more slots assigned to the responder device (see fig. 8, 812, discloses receiving from the responder information, or acknowledgement of antenna sweep and results, the second slot represent transmission of feedback after the timeslots for scanning, par. 0067-0073).
Raghavan fails to disclose Bang (US 2019/0182815 A1) discloses triggering by transmitting, a TDD sector sweep (SSW) frame including one or more bits set to indicate that the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include triggering by transmitting a sector sweep as described in Bang. 
The motivation for doing so would be to allow determining the best possible configuration between initiator and responder.
Raghavan fails to disclose but Bolotin discloses configuring, for the beamforming training, one or more slots that are assigned to a responder device of an existing TDD schedule and are allocated for data communication in the existing TDD schedule (see fig. 5, 502, discloses the beacon including allocation information, such as scheduling information, and configuration of a slot for beamforming training, for example by transmitting SSW in a data transmission interval, see also. Par. 0141-0156, fig. 3). Kim further discloses scheduling of beamforming training by puncturing a data slot, in other words, configuring an existing data slot scheduled for transmission of data, into a training slot (col. 10, lines 16-21).                                                                                                                                                                                                                                                                                        
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuring the allocation or scheduling information of an existing schedule to allow configuring a data transmission slot to a beamforming training slot as described by Bolotin. 
The motivation for doing so would be to improving power consumption and medium usage. 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the first slot is data only slot as described by Bolotin. 
The motivation for doing so would be to allow indicating DTI. 

Regarding claims 4, 19, Raghavan fails to disclose but Bolotin discloses the method or the first apparatus wherein the second slot is a basic TDD slot (see fig. 3, 314 of 311 are basic TDD slots).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the second slot is basic TDD slot as described by Bolotin. 
The motivation for doing so would be to allocate fixed size of slots for training.

Regarding claims 9, 24, Raghavan discloses a method of performing a beamforming training by a responder device or a first apparatus, comprising: 
at least one processor (see fig. 3, discloses 316, 356); and 
at least one memory communicatively coupled with at least one processor (see fig. 3, 376, 360) and storing processor readable code that, when executed by the at least one processor, cause the first apparatus to:
receiving, from an initiator device, one or more triggers for an antenna sweep for one or more sectors of a beamforming antenna of the responder device during a first slot of one or more 
performing the antenna sweep for the one or more sectors of the beamforming antenna of the responder device during the first slot of the one or more slots assigned to the responder device (see fig. 8, 808, discloses scanning transmit beams, fig. 6-7, further discloses a scan period comprising direction scanning or antenna sweep, par. 0067-0073); and 
transmitting, to the initiator device, an acknowledgement of the antenna sweep in a second slot of the one or more slots assigned to the responder device (see fig. 8, 812, discloses receiving from the responder information, or acknowledgement of antenna sweep and results, the second slot represent transmission of feedback after the timeslots for scanning, par. 0067-0073).
Raghavan fails to disclose Bang discloses wherein the one or more triggers comprises a TDD sector sweep (SSW) frame including one or more bits set to indicate that the TDD SSW frame is configured to be used for the beamforming training (see abstract and fig. 9, FSS field indicates the type of frame, such as an SSW frame).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include triggering by transmitting a sector sweep as described in Bang. 
The motivation for doing so would be to allow determining the best possible configuration between initiator and responder.
Raghavan fails to disclose but Bolotin discloses configuring, for the beamforming training, one or more slots that are assigned to a responder device of an existing TDD schedule 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuring the allocation or scheduling information of an existing schedule to allow configuring a data transmission slot to a beamforming training slot as described by Bolotin. 
The motivation for doing so would be to improving power consumption and medium usage. 
                                                                                                                                                                                                                                                                        
Regarding claims 10, 25, Raghavan discloses the method or the first apparatus wherein performing the antenna sweep for the one or more sectors of the beamforming antenna of the responder device comprises changing the sector of the beamforming antenna of the responder device at start of expected arrival of each of the one or more triggers during the first slot of the one or more slots assigned to the responder device (see fig. 6-7, discloses performing scan for an area, wherein each slot comprises specific direction or sector, see also par. 0049).

Regarding claims 11, 26, Raghavan fails to disclose but Bolotin discloses the method or the first apparatus wherein the first slot is a data-only TDD slot of the existing TDD schedule (see fig. 3, DTI 308 comprises BFT allocation 306 after data transmission).

The motivation for doing so would be to allow indicating DTI. 

Regarding claims 12, 27, Raghavan fails to disclose but Bolotin discloses the method or the first apparatus wherein the second slot is a basic TDD slot (see fig. 3, 314 of 311 are basic TDD slots).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the second slot is basic TDD slot as described by Bolotin. 
The motivation for doing so would be to allocate fixed size of slots for training.

Claims 8, 15, 23, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Bang, Bolotin and Kim as applied to claim 1, 16, 9, 24 above, and further in view of AAPA (Official notice now taken as Applicant admitted prior art, referred to as AAPA from hereon).

Regarding claims 8, 23, Raghavan fails to disclose the method or the first apparatus wherein receiving the acknowledgement of the antenna sweep in the second slot of the one or more slots comprises: receiving the acknowledgement using a higher modulation coding scheme responsive to a first length of the basic TDD slot of the existing TDD schedule being less than a second length needed to transmit the acknowledgement using a lower modulation coding scheme.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include using a higher modulation coding scheme to receive acknowledgement if the length of the slot is not sufficient for transmission. 
The motivation for doing so would be to allow transmission of acknowledgement within the given timeslot. 

Regarding claim 15, 30, Raghavan fails to disclose the method or the first apparatus wherein transmitting to the initiator device the acknowledgement of the antenna sweep in the second slot of the one or more slots comprises: determining that a first length of the basic TDD slot of the existing TDD schedule is less than a second length needed to transmit the acknowledgement using a lower modulation coding scheme; and transmitting the acknowledgement using a higher modulation scheme.
However, AAPA discloses that it is well known in the art to use modulation coding scheme to manipulate the bit rate of the data. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include using a higher modulation coding scheme to receive acknowledgement if the length of the slot is not sufficient for transmission. 
The motivation for doing so would be to allow transmission of acknowledgement within the given timeslot. 

Claims 5-7, 13-14, 20-22, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Bang, Bolotin and Kim as applied to claim 1, 16, 9, 24 above, and further in view of Wang (US 2015/0244432 A1) and Da Silva (US 2019/0320355 A1).

Regarding claims 5, 20, Raghavan fails to disclose but Wang discloses the method or the first apparatus is a part of a wireless device that comprises a beamforming antenna having one or more sectors (see fig. 3, 311), wherein the initiator device includes another beamforming antenna having another one or more sectors (see fig. 3, 311), and wherein triggering the antenna sweep comprises: transmitting, from a first sector of the another one or more sectors of the another beamforming antenna of the initiator device, one or more packets to trigger the antenna sweep by the responder device for one or more sectors of the beamforming antenna of the responder device (see fig. 3, 311, par. 0044-0045).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include sending trigger packets to initiate performing of the sweep such that the best path of transmission can be determined. 
Raghavan fails to disclose but Da Silva discloses wherein a number of the sectors in the antenna sweep is less than or equal to a total number of sectors of the beamforming antenna of the responder device (see par. 0133, discloses monitoring particular beams and only triggering to sweep particulars one instead of the full sweep).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the number of the sectors in the antenna sweep is less than or equal to a total number of sectors of the beamforming antenna of the responder device as described by Da Silva. 


Regarding claims 6, 21, Raghavan fails to discloses but Da Silva (US 2019/0320355 A1) discloses the method or the first device wherein receiving the acknowledgement of the antenna sweep in the second slot of the one or more slots comprises: receiving an indication of a sector of the one or more sectors of the another beamforming antenna of the responder device to be used to communicate with the first sector of the beamforming antenna of the initiator device (see par. 0133, discloses reporting beams per cell reporting).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving an indication of a sector of the one or more sectors of the beamforming antenna of the responder device to allow selecting the best possible path for communication. 

	Regarding claims 7, 22, Raghavan discloses the method or the first device further comprising: interface with the beamforming antenna of the wireless device to transmit, from a second sector of the one or more sectors of the beamforming antenna of the initiator device, another one or more packets to trigger an antenna sweep for one or more sectors of the beamforming antenna of the responder device during a third slot of the one or more slots assigned to the responder device (see fig. 6-8, discloses scanning each direction, or sector, wherein each slot includes at least one sector or direction).


 Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include sending trigger packets to initiate performing of the sweep such that the best path of transmission can be determined. 
Raghavan fails to disclose but Da Silva discloses wherein a number of the sectors in the antenna sweep is less than or equal to a total number of sectors of the beamforming antenna of the responder device (see par. 0133, discloses monitoring particular beams and only triggering to sweep particulars one instead of the full sweep).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the number of the sectors in the antenna sweep is less than or equal to a total number of sectors of the beamforming antenna of the responder device as described by Da Silva. 
The motivation for doing so would be to reduce the search or sweep time required to performing sweeping.

Regarding claims 14, 29, Raghavan fails to disclose but Da Silva discloses the method or the first apparatus wherein transmitting to the initiator device the acknowledgement of the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving an indication of a sector of the one or more sectors of the beamforming antenna of the responder device to allow selecting the best possible path for communication. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abdallah et al. (US 2017/0352954) describes beamforming training by transmitting sector sweep frames and data transmission interval. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nishant Divecha/Primary Examiner, Art Unit 2466